Citation Nr: 1336778	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  10-20 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for ischemic heart disease.

2.  Entitlement to service connection for growth of the kidneys, to include as due to herbicide exposure.

3.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

4.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

5.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for nerve damage to the left arm and left hand, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and February 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the undersigned Veterans Law Judge at an April 2013 Travel Board hearing at the RO.  A review of the Virtual VA paperless claims processing system reveals the Veteran's April 2013 hearing transcript.  The VBMS paperless claims system does not contain any additional documents pertinent to the present appeal.

The issues of entitlement to a disability rating in excess of 10 percent for ischemic heart disease, entitlement to service connection for growth of the kidneys, entitlement to service connection for diabetes mellitus, and whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for nerve damage to the left arm and left hand are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for diabetes mellitus, to include as due to herbicide exposure, was initially denied in an unappealed December 2003 rating decision.  

2.  Evidence added to the record since the December 2003 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and it raises a reasonable possibility of substantiating the Veteran's claim for service connection for diabetes mellitus, to include as due to herbicide exposure.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for diabetes mellitus, to include as due to herbicide exposure.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, was initially denied in a December 2003 rating decision.  The RO found there was no evidence of a current diagnosis of diabetes mellitus and denied the Veteran's service connection claim.  The Veteran did not appeal the December 2003 denial of the claim and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Evidence received since the December 2003 rating decision includes evidence of a current diagnosis of diabetes mellitus.  Approximately two years prior to filing the current appeal, the Veteran was diagnosed with new onset non-insulin dependent diabetes mellitus.  See Dr. T. B. P., Assessment, August 2006.  Two years later, in  July 2008, Dr. T. B. P. stated that the Veteran "has had a few glucoses above 100 and I believe he is otherwise diabetic."  See Letter from Dr. T. B. P., July 2008.  Newly received medical records show that in April 2006 and May 2006 the Veteran's blood glucose was 161, in January 2009 his blood glucose was 126 and in November 2011 his blood glucose was 165.  Additionally, during a November 2010 heart examination, the Veteran's cardiac risk factors included diabetes.  See University of South Alabama Heart Center, Pharmacologic Myocardial Perfusion Imaging, November 2010.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Thus, Dr. T. B. P.'s statement that the Veteran is diabetic is presumed credible.  This evidence, coupled with the new medical evidence of the Veteran's August 2006 diagnosis of diabetes mellitus, high glucose readings from April 2006 to November 2011, and November 2010 finding of diabetes as one of his cardiac risk factors, tends to show the Veteran is currently suffering from diabetes.  As such, the new medical evidence relates to an unestablished fact that is necessary to substantiate the Veteran's claim for service connection for diabetes mellitus.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that the language of 38 C.F.R. § 3.156(a) ". . . suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim.").   Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for diabetes mellitus has been received and the claim is reopened.  

Given the favorable nature of the Board's decision to reopen the claim, further discussion of VA's duties to notify and assist the claimant with respect to the claim to reopen is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 


ORDER

New and material evidence having been submitted, the claim for service connection for diabetes mellitus is reopened.  To this extent only, the appeal is granted. 


REMAND

A remand is necessary for additional evidentiary development.

In February 2012, the RO continued the Veteran's assigned 10 percent disability rating for ischemic heart disease.  A notice of disagreement (NOD) was filed in July 2012.  A submission of a timely NOD triggers the appeal process, and requires issuance of a statement of the case (SOC).  The RO has not issued a SOC in response to the Veteran's July 2012 NOD.  Under these circumstances, the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (2004).  This matter is not before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal after the SOC is issued.  Id., at 240-41.

The Veteran has not been afforded a current VA examination for his claims of service connection for growth in the kidneys and diabetes mellitus.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).

Regarding the Veteran's claim for service connection for growth in bilateral kidneys, he contends that during his military service in Vietnam, he was exposed to herbicides, which caused this condition.  See Veteran's Notice of Disagreement, June 2009; see also Veteran's Hearing Transcript, pg. 6, April 2013 (Veteran testified that his doctors assume that Agent Orange caused his kidney condition).  Additionally, the Veteran claims that upon separation from service, it was indicated that he had blood in his urine.  See Veteran's Hearing Transcript, pg. 3, April 2013.  The Veteran's service treatment records (STRs) document that in January 1970, he was found to have blood traces in his urine.  The Veteran's urine was retested in February 1970 and red blood cells were still present.  Immediately upon separation, the Veteran testified that he sought treatment for the blood in his urine and was diagnosed with bilateral kidney growths.  Id., at pg. 6.  

Certain chronic disabilities, such as a nephritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101 , 1112; 38 C.F.R. §§ 3.307, 3.309.  The Veteran is currently diagnosed with end stage renal disease due to focal segmental sclerosing glomerulonephritis.  See Letter from Dr. T. B. P., August 2012.  Glomerulonephritis is defined as nephritis accompanied by inflammation of the capillary loops in the renal glomeruli.  DORLAND's ILLUSTRATED MEDICAL DICTIONARY 786 (32nd. ed. 2012).  Additionally, the Veteran has cysts in his kidneys.  See Renal Ultrasound, November 2011.  Based on the Veteran's STRs, private medical records, and lay statements about incurrence of a kidney disorder during active duty service, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his current kidney condition.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran testified that beginning in 1970, immediately after separation from service, he began to see Dr. S at Ocean Springs Hospital in Pascagoula, Mississippi.  The doctor found growths in the Veteran's kidneys, performed a biopsy and determined the growths were not cancerous.  While the RO requested medical records from Ocean Springs Hospital in March 2009, only records from 1980 onwards were requested.  Based on the Veteran's April 2013 testimony, it appears that the RO should request all pertinent records from Ocean Springs Hospital from 1970 onwards.

With regard to the Veteran's claim for entitlement to service connection for diabetes mellitus, he contends that during his military service in Vietnam, he was exposed to herbicides, which caused this condition.  See Veteran's Notice of Disagreement, June 2009.  VA has conceded that the Veteran was exposed to herbicides during his service.  See Statement of the Case, April 2010.  VA regulations provide that certain diseases associated with exposure to herbicide agents, including diabetes mellitus type II, may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e) (2013).  Current medical evidence of record shows that the Veteran has persistent symptoms of diabetes mellitus.  In August 2006, the Veteran was diagnosed with new onset non-insulin dependent diabetes mellitus.  See Dr. T. B. P., Assessment, August 2006.  In July 2008, Dr. T. B. P. stated that the Veteran "has had a few glucoses above 100 and I believe he is otherwise diabetic."  See Letter from Dr. T. B. P., July 2008.  Medical records show that in April 2006 and May 2006 the Veteran's blood glucose was 161, in January 2009 his blood glucose was 126 and in November 2011 his blood glucose was 165.  During a November 2010 heart examination, the Veteran's cardiac risk factors included diabetes.  See University of South Alabama Heart Center, Pharmacologic Myocardial Perfusion Imaging, November 2010.  Based upon the Veteran's conceded exposure to herbicides during his service in Vietnam, private medical records, and lay statements about incurrence of diabetes during active duty service, the Board finds that the Veteran should be afforded a VA examination to determine whether or not he is currently suffering from diabetes mellitus.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 83.   

The Veteran's request to reopen his claim for entitlement to service connection for nerve damage to the left arm and left hand, to include as due to herbicide exposure, is inextricably intertwined with the diabetes mellitus claim being remanded.  Specifically, the Board notes that there is an indication in the record that the Veteran's nerve damage issue is secondary to his claimed diabetes mellitus.  See VA Examination, September 2003 (finding that the Veteran's sudden onset of radial nerve symptoms is consistent with a diabetic neuropathy).  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim. Harris v. Derwinski, 1 Vet. App. 180 (1991).  Consequently, a remand of the nerve damage claim is necessary.
The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case to the Veteran and his representative, addressing the issue of entitlement to a rating in excess of 10 percent for ischemic heart disease.  The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal.  Then, only if an appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

2.  Obtain the names and addresses of all medical care
providers, not previously identified, who have treated the Veteran for kidney issues, diabetes mellitus or high blood glucose, and left arm and hand nerve issues.  After securing the necessary release(s), obtain these records, including all pertinent treatment records from the Ocean Springs Hospital in Pascagoula, Mississippi from 1970 to present.

3.  After completion of the foregoing, the RO should schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his kidney condition.  The claims file, including a complete copy of this remand, must be made available to the examiner for review prior to the examination.  Any medically indicated tests should be accomplished, and all tests and clinical findings should be clearly reported.

After reviewing the claims file and examining the Veteran, the examiner should offer the following opinions: 

a)  Is it at least as likely as not (i.e. probability of 50 percent or greater) that any currently diagnosed kidney disorder was manifested during active service or within one year after discharge from service or is related to any incident of service, including exposure to herbicides?

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that any currently diagnosed kidney disorder is proximately due to, or caused by, the Veteran's diabetes mellitus?

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that any currently diagnosed kidney disorder was aggravated (increased beyond the natural progression of the disorder) by the Veteran's diabetes mellitus. 

A full rationale must be provided for all stated medical opinions that reflect consideration of both lay and medical evidence.  In providing the opinion, the examiner should address the significance of the Veteran's conceded in-service exposure to herbicides; the January 1970 and February 1970 in-service findings of blood in the Veteran's urine; the Veteran's January 1970 Report of Medical History indicating high blood pressure; the Veteran's claim that immediately upon separation from service, he was diagnosed with growths in his kidneys; the Veteran's current diagnosis of hypertension; and the Veteran's August 2012 diagnosis of end stage renal disease due to focal segmental sclerosing glomerulonephritis and finding of cysts in his kidneys.  

Note: if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

4.  Upon completion of the foregoing, the RO should schedule the Veteran for an appropriate VA examination to ascertain the nature, extent and etiology of any diabetes mellitus.  The claims file, including a complete copy of this remand, must be made available to the examiner for review prior to the examination.  Any medically indicated tests should be accomplished, and all tests and clinical findings should be clearly reported.

After reviewing the claims file and examining the Veteran, the examiner should offer the following opinions:

At any time during the appeal period, has the Veteran 
suffered from type II diabetes mellitus?


A full rationale must be provided for all stated medical opinions that reflect consideration of both lay and medical evidence.  In providing the opinion, the examiner should address the significance of the November 1980 finding of "possible chemical diabetes mellitus"; the Veteran's December 1980 diagnosis of diabetes mellitus; the August 2006 diagnosis of new onset non-insulin dependent diabetes mellitus, well-controlled; the July 2008 opinion of Dr. T. B. P., finding the Veteran has had several glucose readings above 100 and stating that the Veteran is otherwise diabetic; and the Veteran's April 2006 and May 2006 blood glucose readings of 161, January 2009 blood glucose of 126 and November 2011 blood glucose of 165.

Note: if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


